DETAILED ACTION

In response to the Amendment filed July 27, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 16 and 18 – 29 are allowable over the Prior Art of Record because it fails to teach or suggest a stud finder, comprising a third capacitive plate adjacent to the second capacitive plate; a fourth capacitive plate adjacent to the third capacitive plate; a third indicator associated with the third capacitive plate; a fourth indicator associated with the fourth capacitive plate; wherein the first capacitive plate, the second capacitive plate, the third capacitive plate and the fourth capacitive plate are positioned to have at least a portion along a finding axis when used adjacent to a surface; wherein the gripping portion is not parallel to the finding axis; wherein the first indicator, the second indicator, the third indicator and the fourth indicator are selectively activatable to indicate the location of a stud; and wherein the angle is between 33 and 90 degrees in combination with the remaining limitations of the claims.


Claims 30 - 34 are allowable over the Prior Art of Record because it fails to teach or suggest a stud finder, comprising a third capacitive plate adjacent to the second capacitive plate; a fourth capacitive plate adjacent to the third capacitive plate; a fifth capacitive plate adjacent to the fourth capacitive plate; a sixth capacitive plate adjacent to the fifth capacitive plate; a third indicator associated with the third capacitive plate; a fourth indicator associated with the fourth capacitive plate; a fifth indicator associated with the fifth capacitive plate; a sixth indicator associated with the sixth capacitive plate; wherein the first capacitive plate, the second capacitive plate, the third capacitive plate, the fourth capacitive plate, the fifth capacitive plate and the sixth capacitive plate are positioned to have at least a portion along a finding axis when used adjacent to a surface; wherein the gripping portion is wherein the gripping portion is disposed at an angle with respect to the finding axis; wherein the angle is between 33 and 90 degrees in combination with the remaining limitations of the claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are relevant to the technology but does not disclose the combination as claimed:
Turner (US Pub. No. 2016/0338511)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 23, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861